Citation Nr: 0522635	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  98-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating as of June 1, 
1999, for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to May 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  During the 
pendency of the appeal, the veteran moved to Texas and 
jurisdiction of the claim was transferred to the Houston RO.

The issue was remanded by the Board in March 2000 and August 
2003 and is now ready for appellate review.

As a preliminary procedural matter, the Board notes that the 
veteran raised both the issue of an increased rating for 
hypertension as of June 1, 1999, and the issue of whether a 
reduction of his rating for hypertension that same date was 
proper in his recent informal brief presentation.

After a careful review of the claims file, the Board finds 
that the issue of whether the reduction was proper is not 
before the Board at this time.  By way of clarification, the 
veteran filed a claim for an increased rating for 
hypertension in March 1998.  At the time, he had been rated 
at 10 percent since September 1994 and the rating was not 
protected under the regulations.  38 C.F.R. § 3.951(b) 
(2004).

By rating decision dated in May 1998, the RO denied the 
increased rating claim.  The veteran timely appealed.  
Nonetheless, while the increased rating claim was on appeal, 
the RO proposed to reduce the veteran's rating by decision 
dated in November 1998.  The veteran disagreed which, in 
effect, created a second issue on the reduction.  

A hearing was held in January 1999 on both issues (increased 
rating and reduction).  Thereafter, the RO reduced the 
veteran's rating for hypertension from a 10 percent rating to 
a noncompensable rating effective June 1, 1999.  He was 
provided with notice and a supplemental statement of the 
case.  However, the Board finds that he never appealed the 
issue of the reduction.  

To that end, the Board has carefully reviewed a May 1999 VA 
Form 646.  At that time, the representative characterized the 
issue as an increased rating for hypertension.  There was no 
mention of the reduction issue.  In a VA Form 8, the RO 
certified the issue of an increased rating for hypertension 
to the Board.  In a December 1999 informal brief presentation 
before the Board, the representative again characterized the 
issue as an "Increased evaluation for service connected 
hypertension, currently 0% disabling."  There was no 
argument or presentation with respect to the reduction 
itself.

In March 2000, the Board denied the claim for a rating in 
excess of 10 percent (the original claim) prior to June 1, 
1999.  Because the rating had been reduced, an issue was 
raised as to the proper rating as of June 1, 1999.  That 
issue was remanded for the purpose of obtaining medical 
records and to schedule a VA examination and is the issue now 
ready for appellate review and listed on the title page.

With respect to the reduction, in the July 2005 informal 
brief presentation, the veteran raised, for the first time, a 
challenge to the March 1999 reduction.  Since that decision 
is final, it is not before the Board at this time.  However, 
if he desires to pursue this issue, he should do so with 
specificity at the RO.  At this juncture, the Board does not 
have jurisdiction over the March 1999 reduction and it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's diastolic blood pressure readings have not been 
predominantly 100 or more, nor have his systolic blood 
pressure readings been predominantly 160 or more at any time 
since June 1, 1999; the veteran has never been prescribed 
medication to control his hypertension.




CONCLUSION OF LAW

The criteria for a compensable disability rating as of June 
1, 1999, for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The RO rated the veteran's hypertension under DC 7101.  Under 
DC 7101, a 10 percent evaluation will be assigned when 
hypertensive vascular disease is manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure of 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  

If the diastolic pressure is predominantly 110 or more, or 
the systolic pressure is predominantly 200 or more, a 20 
percent evaluation is assigned.  For a diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  For a diastolic pressure predominantly 130 or 
more, a 60 percent evaluation is assigned.

In this case, a review of the claims file reflect very little 
to no treatment for hypertension.  Outpatient treatment 
records show a blood pressure reading of 119/73 in March 
2005.  

In a March 2005 VA hypertension examination, the veteran 
related a history of hypertension since military service.  He 
acknowledged that he had never been prescribed medication.  
He complained of intermittent headaches, and occasional 
dizziness, usually associated with the headaches.  Physical 
examination revealed blood pressure readings of 150/100 and 
150/98.  The diagnosis was "essential hypertension on no 
medication."

While the Board remanded the issue for medical records, 
evidence obtained from Columbia and Charleston VA Medical 
Centers showed no treatment for hypertension.  The blood 
pressure readings currently associated with the claims file 
are consistent with a noncompensable disability rating, but 
no more.

As noted above, a higher rating essentially requires 
diastolic pressures predominantly 100 or more, or systolic 
pressures predominantly 160 or more.  In this case, the 
evidence shows only a single reading with a diastolic 
reported as 100, and no readings with a systolic reading 
greater than 160.  Medication has not been prescribed to 
control his hypertension.  Therefore, the evidence provides 
no basis for a higher rating.

The Board has carefully reviewed the veteran's written 
statements and sworn testimony that his hypertension is worse 
than currently evaluated.  While his statements are probative 
of symptomatology, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased rating.   Therefore, based on a 
review of all the evidence of record, the Board finds that 
the current noncompensable rating is appropriate.  

The Board recognizes the VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's hypertension does not warrant a 
higher rating at this time.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2004 and February 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
April 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

As noted above, the veteran maintained that he was treated at 
Charleston and Columbia VA Medical Centers.  An attempt was 
made to associate those records with the file.  The 
Charleston VAMC reported that there were no records for the 
veteran.  Medical records from the Columbia VAMC dated from 
March 1995 to April 1997 reflect that all recorded blood 
pressure readings were within normal limits and that the 
veteran was not on medication for hypertension.  Further, 
recent outpatient treatment records from the Houston VAMC are 
associated with the file and were considered by the Board.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran underwent a VA examination 
in March 2005, which showed that he was on no blood pressure 
medication.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

Entitlement to a compensable disability rating as of June 1, 
1999, for hypertension is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


